DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/17/2020
Claims 1 – 23 are amended.
Claims 1 – 23 are presented for examination.

Priority
ADS dated 09/18/2018 claims priority to PCT/EP2017/055331 dated 3/7/2017 and EP 16161609.9 dated 3/22/2016. Certified priority documents were received on 9/18/2018.

Information Disclosure Statement

IDS dated 09/18/2018, 03/12/2020, 09/17/2020 have been reviewed. See attached.

NOTE: IDS dated 9/17/2020 included non-English Chinese Office action without any translation. The non-translated documents were not reviewed. When only the abstract was provided in English only the abstract was reviewed.

Drawings
The drawings dated 09/18/2018 have been reviewed. They are accepted.

Specification

Abstract
The abstract dated 9/18/2018 has 165 words which is more than the allowed 150 words. The Abstract also has 16 lines which include the line that recites “FIG 1”. The abstract is objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
“means for providing status information”
“means for using deep learning”
“means for providing an amount of textual diagnostic knowledge”
“means for extracting semantic information”
“means for combining status information”
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
A review of the specification finds the following disclosures:
page 1 lines 24 – 25: “... Deep Learning, a powerful method that makes use of GPU hardware to build models...”
page 5 lines 9 – 12: “... a further aspect of the invention is a computer program (product) directly loadable into the internal memory of a computer, comprising software code portions for performing the steps of the above mentioned method when said computer program (product) is running on a computer or on one of the above mentioned apparatus...”
page 7 lines 3 – 4: “... NLP (software) module 17... CBR (software module)...”

Therefore; while the specification discloses that deep learning generally makes use of GPU hardware and that steps of the invention are performed by computer programs running on an apparatus and that language processing (NLP) and case-based reasoning (CBR) are software modules, the specification does not provide any specific link between the claimed function to structure that ensures the structure or material is sufficient to perform the claimed function.

Moreover; based on the small amount of structural disclosure in the specification it is found that the claimed “means” require a computer programmed with an algorithm to perform the function. For example “means for deep learning” uses a GPU programmed with some sort of deep learning algorithm. Also; the means for providing an amount of textual diagnostics knowledge and extracting semantic information, and combining information also require a specialized algorithm. For example, a natural language processing algorithm for example. 

The disclosed generalized computer/GPU are not known to natively perform such algorithms without specialized programming. Therefore; the claim is indefinite under 35 USC 112(b) because the rule for 112(f) programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function. A review of the specification finds that no disclosure of the required algorithms. 


Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The dependent claims 13 – 22 are also rejected due to their dependence from claim 12 because they inherit all the deficiencies of the independent claim from which they depend.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 23 recites “A computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into the internal memory of a computer, comprising software code portions for performing the steps of claim 1, where said computer program product is running on a computer” which is not one of a four categories of statutory subject matter. See MPEP 2106.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claim(s) 1 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda_2012 (2012/0316835 A1) in view of Leung_2005 (2005/0060323 A1) in view of Macoviak_2015 (US 9,202,253 B2).

Claim 1. Maeda_2012 makes obvious “A method (abstract: “a method and system...”) for optimizing diagnostics (par 21: “... anomalies or abnormalities in various facilities and parts such as water turbines in water power plants... wind turbines... can be discovered early with higher accuracy...”; par 63 – 64: “... a case-based reasoning anomaly detection method is illustrated in FIG. 4... thus, it is attempted to improve the accuracy...”; par 48: “... anomaly detection and causal diagnosis according to the present invention...”; par 50: “... anomaly detection and diagnosis system relying on remote monitoring of the present invention...”; par 61: “... sensor data are classified into some categories... alarm information... learning data may be selected or an anomaly diagnosis may be done based on the results of the analysis...”; par 112: “... an anomaly diagnosis can also be made...”; par 149: “... if data collection is incomplete, accurate anomaly detection is possible...”) of a rotating equipment (FIG. 1 “rotational speed (frequency...”, “GAS TURBINE”; FIG. 21 “rotational speed”; par 3: “an electric power company utilizes waste heat or the like from a gas turbine... gas turbines... gas turbines...”; par 21:  “... water turbine... wind turbine... engines... gas turbines... vapor turbines...”; NOTE: turbines and engines are rotating equipment), comprising the steps of: a) providing status information about status of the rotating equipment over a series of time windows whereby status is derived from sensor features of at least one available sensor taking measurements during a predefineable time period (FIG. 1: “multidimensional time-series data (Gas turbine; for 6 months); FIG. 2 “multidimensional time-series sensor signal (example of gas engine); FIG. 9 time t – 1, time t, time t+1;  FIG. 14 time t, time t-5 time t+5; FIG. 19B “sensor data”; FIG. 22 “sensor data acquisition portion”; FIG. 24 “sensor signal”; FIG. 25 A “sensor data”; par 16: “... data is selected at a time...”;  par 58: “... sensor signal and event signal...”; par 59: “... multidimensional time-series sensor signal... the sampling timing... the sampling timing of the sensor similarly varies greatly, for example, from tens of ms to tens of seconds...” NOTE: this teaches that there can be multiple sensors and timing of the sample (i.e., measurement taking time periods) for the various sensors used to obtain the “multi-dimensional time-series” data can range from tens of ms to tens of seconds thereby teaching to one of ordinary skill in thee art that the timing of sensors taking measurements is at least definable in the range of tens of ms to tens of seconds; par 102: “... anomalous case A... first occurred and that anomalous case B... occurred 4 days later...”; par 164 - 145: “... observational data varies and learning data previously stored varies over a half year... and seasonal variations can be represented...”), b) using learning which combines provided historic sensor information (abstract: “... output signals from multidimensional sensors are treated as subjects. (1) Normal learning data is created... case-based reasoning anomaly detection consists of modeling the learning data by the subspace classifier and detecting candidate anomalies based on... the observational data and the subspace...”; FIG. 3: Sensor data set -> selection of learning data...”; FIG. 20: “learning data”; FIG. 22: “learning data” par 5: “... and past learning data...”) with sequence of events data indicating warning and/or alerts (par 59: “... multidimensional time-series sensor signal... the event signal consisting of... information about a fault... or the like...”; par 61: “... the sensor data, event data... alarm information (various alarms)...”; par 125: “... event data (such as alarm information is used, for example, to select learning data... then a decision is made... based on the deviance (degree of similarity) between  the observational data and the learning data...”; par 128 - 135: “anomaly measurement vector for each set of observational data and a linear predictive coefficient vector for a set of learning data are combined...”) of the rotating equipment (FIG. 1 “rotational speed (frequency...”, “GAS TURBINE”; FIG. 21 “rotational speed”; par 3: “an electric power company utilizes waste heat or the like from a gas turbine... gas turbines... gas turbines...”; par 21: “... water turbine... wind turbine... engines... gas turbines... vapor turbines...”), c) whereby status information is supplemented with vwhether a warning and/or an alert has occurred within a time window (par 132: “... an anomaly measurement vector for each set of observational data and a linear predictive coefficient vector for a set of learning data are combined, and the resulting value is compared against a preset threshold value...” par 66:... threshold value for a decision regarding an anomaly is a threshold value for binarizing each calculated value repressing anomalousness, i.e., indicating a deviation from a model, an outlier, a deviance, an anomaly measurement, or the like...” NOTE: the measurement data is the status information and the combination with predictive coefficient of the learning data is a supplementation and the comparison to the threshold provides the prediction of whether a warning/alert has occurred because the alert/warning is predicted when above the threshold),



While Maeda_2012 teaches a classifier which is trained using historical data and while this may properly be found to imply to one of ordinary skill in the art the limitation of “deep” learning; Maeda_2012 does not explicitly recite that the classifier is “deep learning.” 

Further; Maeda_2012 does not explicitly teach “via deep learning predicted probabilities” nor “d) providing an amount of textual diagnostic knowledge cases, e) extracting semantic information on text features from the textual diagnostic knowledge cases, and
f) combining status information and semantic information into a unified representation enabling optimization of the diagnostics.”


Leung_2005 makes obvious “predicted probabilities” (Figure 2: “... calculate probability of matching problem description...” “... the calculated probabilities to compute the overall failure probability given the historical behavior and published data, and problem description...”) “d) providing an amount of textual diagnostic knowledge cases (par 26: “FIG. 1 shows a typical architecture of such a decision support system (DSS) for equipment diagnosis... a problem description is free form text... a combination of both...”; par 31: “... the description can be of free-form text...”; par 52: “... match between the given text d and the value of Xn+1 in the record... string and text...”), e) extracting semantic information on text features from the textual diagnostic knowledge cases ( Figure 2: “... compose list of component recommendation by ranking components by their overall failure probabilities and retrieve the corresponding past solutions from the case base...” par 52: “... commercial case-based reasoning systems mentioned above provide some form of text matching...”; page 5: “...retrieving corresponding past solutions from the case base...”), and f) combining status information and semantic information into a unified representation enabling optimization of the diagnostics” (Figure 2: “... list of suggested failed components with their corresponding past solution, ranked by failure probabilities...”; page 5: “... a list of component recommendations by ranking components by their overall failure probability and retrieving corresponding past solutions from the case base...”)


Maeda_2012 and Leung_2005 are analogous art because they are from the same field of endeavor called anomaly detection/diagnosis. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Maeda_2012 and Leung_2005. The rationale for doing so would have been that Madea_2012 teaches to provide information and messages giving explanation of anomaly (figure 20) and Leung_2005 teaches to combine anomaly messages with probabilities and corresponding past solutions to such anomalies. Therefore, it would have been obvious to combine Maeda_2012 and Leung_2005 for the benefit of not only diagnosing an anomaly but also to resolve the anomoly to obtain the invention as specified in the claims.

While; Leung_2005 teaches to combine CBR (case-based reasoning) with artificial intelligence techniques to perform diagnostics (par 8) and while this teaching in combination with Maeda_2012 which teaches to combine a trained classifier with case-based reasoning for diagnostics may properly be found to make obvious the limitation of “deep learning” because trained classifiers are part of deep learning methods, Neither Leung_2005 nor Maeda-2012 explicitly recite that a classifier as par of a deep learning technique.

Macovik_2015; however, makes obvious “deep learning” used for diagnostics using expert information written in natural languages that provide differential diagnosis that are ranked by likelihood (col 28 lines 50 – 67: “... in particular embodiments... differential diagnosis... written in natural languages... deep learning, such as multilayer neural networks, convolutional neural networks, and the like, are used to extract differential diagnosis... extracted diagnoses are ranked 172 by likelihood...”).

Maeda_2012 and Leung_2005 and Macovik_2015 are analogous art because they are from the same field of endeavor called diagnosing anomalous conditions. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Maeda_2012 and Macovik_2015
The rationale for doing so would have been that Maeda_2012 teaches that in recent years it has become important to detect anomalies in the human body (par 4) and “therefore, SmartSignal Corporation of the United States, for example, provides business services for detecting anomalies mainly in engines...” thereby teaching that methods used for diagnosing medial conditions in the human body have motivated the use of the same methods for equipment such as engines which have rotating parts. Macovike_2015 teaches to use deep learning in the context of diagnosing medical conditions in the human body that provide a diagnosis ranked by likelihood. Based on this the Office finds that it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices (methods, or products) in the same way.

The findings in support of this conclusion are:
The prior art contained a base device (method, or product) upon which the claimed invention can be seen as an improvement as taught by Maeda_2012 which teaches a diagnosis method/apparatus/product which does not utilize deep learning.
The prior art contained a comparable device (method or product that is not the same as the base device) that has been improved in the same way as the claimed invention as taught by Macovik_2015 which teaches a diagnosis method/apparatus/product which uses deep learning.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been predictable to one of ordinary skill in the art because Macovik_2015 teaches ranked diagnostic results occur when deep learning is applied to the problem of diagnostics.

Therefore, it would have been obvious to combine Maeda_2012 and Macovik_2015 for the benefit of achieving ranked diagnostic results to obtain the invention as specified in the claims.


Claim 12. The limitations of claim 12 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Maede_2012 makes obvious “an apparatus for optimizing diagnostics of a rotating equipment, comprising: a) means for... b) means for... d) means for... e) means for... f) means for...” (par 118: “... a processor 119 that carries out anomaly detection... the processor 119 detects an anomaly using the DB data consisting of derived, observed sensor data and learning data. Various displays are provided on a display portion 120, which outputs a message indicating whether there is an anomaly... an interpretation of an event can also be displayed...”; par 119: “besides the hardware, a program that is loaded into it can be offered to clients by media or online services...”; par 170: “... the anomaly measurement vector are computed by the processor 119...”; par 182: “119: processor” FIG. 18 block 119 processor; par 19: “... the method of detecting anomalies is realized as a program...”; par 112: “... an anomaly diagnosis can also be made by collation with the a value distribution produced when an anomaly takes place...”; par 123: “... based on the symptoms, an anomaly diagnosis is made...” NOTE: The above citations teach a processor apparatus in conjunction with a program that is loaded into the process that performs anomaly detection and anomaly diagnosis.)

Claim 23. The limitations of claim 23 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Maede_2012  makes obvious the further limitations of “A computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into the internal memory of a computer, comprising software code portions for performing the steps of claim 1, where said computer program product is running on a computer” (par 118: “... a processor 119 that carries out anomaly detection... the processor 119 detects an anomaly using the DB data consisting of derived, observed sensor data and learning data. Various displays are provided on a display portion 120, which outputs a message indicating whether there is an anomaly... an interpretation of an event can also be displayed...”; par 119: “besides the hardware, a program that is loaded into it can be offered to clients by media or online services...”; par 170: “... the anomaly measurement vector are computed by the processor 119...”; par 182: “119: processor” FIG. 18 block 119 processor; par 19: “... the method of detecting anomalies is realized as a program...”; NOTE: the above teaches a method which performed by a processor according to a program that is loaded into the processor.).

Claim 2, 13. Leung_2005 also makes obvious “wherein such optimized diagnostics lead to adjust operation of rotation equipment and/or to maintain the rotation equipment” (abstract: “... the method is typically used in a real-time decision support system to aid equipment diagnosis by a maintenance technician working in the field...”; par 15: “... provide insight to solving the maintenance problem...”; par 16: “... maintenance optimization...”; par 20: “... produces as output a list of suggested failed components... ordered by decreasing probability of failure... it helps the user quickly focus on a few highly probable failed components...”;  Figure 2: “compose a list of components... and retrieving the corresponding past solutions...” ; par 4: “... repair technician... resources of replacing a working part and another iteration of diagnosis-repair...” NOTE: the teaching of a diagnosis-repair iteration performed by a repair-technician using the method/apparatus to generate a list of suggested failed components with corresponding past solutions make the limitation of adjusting operation of equipment obvious because replacing broken parts with working parts adjusts the operation of the equipment from broken to working.).

Claim 3, 14. Maeda_2012 makes obvious “wherein deep learning uses a case-based reasoning learning method” (par 14: “... it is an object of the present invention to enable a case-based reasoning anomaly detection method...”). Leung_2005 also makes obvious “wherein deep learning uses a case-based reasoning learning method” (par 7: “... the diagnosis method of this invention integrates... case based reasoning (CBR) from the computer science discipline and reliability analysis...”; par 8: “case based reasoning (CBR)... the approach has been successfully used in practice in a range of applications... it has also been combined with other artificial intelligence techniques to perform diagnostics...” NOTE: this teaches to combine case-based reasoning with artificial intelligence and deep learning is a type of artificial intelligence/neural network see the teachings of Macovik_2015).

Claim 4, 15. Leung_2005 makes obvious “wherein a natural language training method Is used for extracting said semantic information” (par 26: “FIG. 1... description in free form text...” par 31: “... can be free form text...”). Macovik_2015 also makes obvious “wherein a natural language training method Is used for extracting said semantic information” (col 38: “... written in natural language... deep learning methods... extract differential diagnoses...”).

Claim 5, 16.  Leung_2005 makes obvious “wherein the result of this extraction is a set of text feature vectors, one said vector for each textual diagnostic knowledge case” (par 33 - 36: “... records corresponding to X0-x and Xi-1 where i=k, Xi=0... and characterized by vector X0=X, Xi=1.... the technician entera a machine identification X0=x and a problem description Xn+1=d... equation 1”; par 52: “... match between the given text d and the value of Xn+1 in the record...”).

Claim 6, 17. Leung_2005 makes obvious “wherein one text feature vector is determined by classifying the case against trained cases resulting in different clusters brought about case similarity computation whereby the vector contains as many cluster membership degrees as clusters exist” ( page 33: “... there is a cluster of records corresponding to component k failures for machine x denoted by cluster yk and characterized by vector... “ par 53 – 54: “.... recores in cluster yk... total number of records corresponding to failure of component k....”).

Claim 7, 18. Maeda_2012 makes obvious “wherein different weights are applied to different types of text features” (par 75: “... k multidimensional time-series signal in order for the signal closest to the unkown pattern q (newest observation patter) and weighting the signal in inverse proportion to the distance...” par 137: “... weights can be attached to between the sensor signals based on the ratios of the degree of the effects on the anomaly...” FIG. 21 “weights”)

Claim 8, 19.  Leung_2005 makes obvious “wherein different types of text features are affected parts and/or observed symptoms” (par 33 - 34: “... record corresponding to component k failures for machine x... a problem description Xn+1=d...”; par 54: “... records corresponding to failure of component k...”).

Claim 9, 20. Maeda_2012 makes obvious “wherein deep learning automatically identifies latent structures that make two said time windows similar or dissimilar in order to predict said probabilities” (... calculating degree of similarity in the residual pattern...”; par 97: “... degrees of similarity of the observational data and anomalous or abnormal cases can be estimated...” NOTE: the time period of the current observational data vs the time period of the abnormal case are two time windows. par 99: “... a symptom of generation of an anomalous case can be detected by calculating the degree of similarity between the deviation (residual) time series pattern of observational data and the time series pattern of the trajectory data accumulated in the trajectory database...”)

Claim 10, 22. Leung_2005 makes obvious “wherein status information from the predefined time period with said probabilities are represented by a vector” (Figure 2 blocks 26 and 27 a list of components ranked by probabilities corresponding to past solutions is a vector (list of data); par 57 ranked list according to probabilities).

Claim 11, 22. Leung_2005 makes obvious “wherein said unified representation leads into one unified sensor and text feature vector” (Figure 2 blocks 26 and 27 a list of components ranked by probabilities corresponding to past solutions is a vector (list of data); par 57 ranked list according to probabilities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146